DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the application filed on September 12, 2018.

	Election/Restrictions
Applicant’s election without traverse of Species 1 drawn to flocking material on a shirt in the reply filed on May 5, 2020 is acknowledged.

Status of Claims
	Claims 1-29 have been cancelled.  Claims 30-49 are pending and have been presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 30, 41, and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hays (US PG Pub 2015/0038052).
	Regarding Claim 30, Hays discloses of an article of clothing (10) comprising:
	a substrate material (via the material of 10) including an inner surface and an outer surface disposed on an opposite side of the substrate material than the inner surface (see Figure 2, every surface has inside vs. outside), the substrate material forming a body-receiving portion and a limb-receiving portion extending from the body-receiving portion (note that 10 receives at least a lower torso area of a wearer and each of the user’s legs), the limb-receiving portion including a joint portion operable to oppose a joint of a wearer (via hip area); and
	a flocking material (via 3 & 4 of 2) arranged upon the inner surface of the substrate material and circumscribing the joint portion of the substrate material, the flocking material defining a gap (via area in between 3 & 4) operable to receive the joint (e.g. hip) of the wearer during use, the flocking material operable to surround the joint at the gap (via 2), (Figures 1-2, [0026]-[0028]).

	Regarding Claim 41, Hays discloses of an article of clothing (10): a substrate material (via the material of 10) including an inner surface and an outer surface disposed on an opposite side of the substrate material than the inner surface (see Figure 2, every surface has inside vs. outside), the substrate material forming a body-receiving portion including a first opening (note upper waist opening) and a limb-
	a flocking material (via 3 & 4 of 2) arranged upon the inner surface of the substrate material and surrounding the joint portion to define a gap operable to receive the joint of the wearer during use, (Figures 1-2, [0026]-[0028]).

	Regarding Claim 49, Hays discloses of the invention as claimed above.  Further Hay discloses wherein the flocking material (via 3 & 4 of 2) surrounds at least one of the first opening and the second opening (see Figure 2).

Claim(s) 30-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lele et al. (CN204653805U) (hereinafter “Lele”).
	Regarding 30, Lele discloses of an article of clothing (1) comprising:
	a substrate material (via material of 1) including an inner surface and an outer surface disposed on an opposite side of the substrate material than the inner surface (see Figure 1, every surface has inside vs. outside), the substrate material forming a body-receiving portion (2) and a limb-receiving portion (via 3-3, 3-2, & 3-1) extending from the body-receiving portion (see Figure 1), the limb-receiving portion including a joint portion (via 3-1) operable to oppose a joint of a wearer (note operable to oppose a joint of the wearer when the wearer is putting on the garment –note it is possible to receive (e.g. an ankle joint, knee joint, hip joint, etc.)); and
	a flocking material [0025] arranged upon the inner surface of the substrate material and circumscribing the joint portion of the substrate material (via 3-1), the flocking material defining a gap (note gap in between both sides of  3-1 as shown in Figure 1) operable to receive the joint of the wearer during use (note operable to oppose a joint of the wearer when the wearer is putting on the garment –note it is possible to receive (e.g. an ankle joint, knee joint, hip joint, etc.)), the flocking material (via 3-1) operable to surround the joint at the gap (note gap in between both sides of  3-1 as shown in Figure 1), (Figure 1, [0017], [0021]-[0030]).

	Regarding Claims 31-33 (first interpretation), Lele discloses the invention as claimed above.  Further Lele discloses:
	(claim 31), wherein the flocking material (via 3-1) includes a first group of line segments (note diagram below, highlighted) and a second group of line segments (note diagram below, unhighlighted);
	(claim 32), wherein the first group of line segments includes a plurality of individual first line segments (note diagram below, highlighted) and the second group of line segments includes a plurality of individual second line segments (note diagram below, unhighlighted);
	(claim 33), wherein the plurality of individual first line segments includes individual first line segments forming a substantially U-shape (note diagram below, highlighted) and the plurality of individual second line segments includes individual second line segments forming a substantially U-shape (note diagram below, unhighlighted).

    PNG
    media_image1.png
    667
    626
    media_image1.png
    Greyscale

	(claim 34), wherein individual first line segments of the plurality of individual first line segments (note diagram above, highlighted) oppose individual second line segments of the plurality of individual second line segments (note diagram above, unhighlighted) to define the gap (see diagram above);
	(claim 36), wherein at least two of the plurality of individual first line segments are parallel to one another (note diagram above, highlighted) and at least two of the plurality of individual second line segments are parallel to one another (note diagram above, unhighlighted);
	(claim 37), wherein individual first line segments of the plurality of individual first line segments are spaced apart from one another along a length of the individual first line segments (note diagram above, highlighted) and individual second line segments of the plurality of individual second line segments are spaced apart from one another along a length of the individual second line segments (note diagram above, unhighlighted);
	(claim 38), wherein individual first line segments of the plurality of individual first line segments are concentric with one another (note diagram above, highlighted) and individual second line segments of the plurality of individual second line segments are concentric with one another (note diagram above, unhighlighted);
	(claim 39), wherein individual first line segments of the plurality of individual first line segments are concentric (note diagram above, highlighted) with individual second line segments of the plurality of individual second line segments (note diagram above, unhighlighted); 
	(claim 40), wherein the gap (note diagram above) includes one of a substantially circular shape (see Figure 1, note diagram above) and a shape defining a pentagon.

	Regarding Claims 31-32 and 35 (second interpretation), Lele discloses the invention as claimed above.  Further Lele discloses:
	(claim 31), wherein the flocking material (via 3-1) includes a first group of line segments (note diagram below) and a second group of line segments (note diagram below);
	(claim 32), wherein the first group of line segments includes a plurality of individual first line segments (note diagram below) and the second group of line segments includes a plurality of individual second line segments (note diagram below);
	(claim 35), wherein an innermost one of the plurality of individual first line segments (note diagram below) contacts an innermost one of the plurality of individual second line segments to define and surround the gap (see Figure 1 and note diagram below).

    PNG
    media_image2.png
    658
    745
    media_image2.png
    Greyscale

	Regarding Claim 41, Lele discloses of an article of clothing (10) comprising: a substrate material (via the material of 10) including an inner surface and an outer surface disposed on an opposite side of the substrate material than the inner surface (see Figure 1, every surface has inside vs. outside), the substrate material forming a body-receiving portion (via 2) including a first opening (see Figure 1) and a limb-receiving portion (via 3-3, 3-2, & 3-1) extending from the body-receiving portion and including a second opening (see Figure 1), the limb-receiving portion including a joint portion (via 3-1) spaced apart from the first opening and the second opening and operable to oppose a joint of a wearer (note operable to oppose a joint of the wearer when the wearer is putting on the garment –note it is possible to receive (e.g. an ankle joint, knee joint, hip joint, etc.)); and
	a flocking material [0025] arranged upon the inner surface of the substrate material and surrounding the joint portion to define a gap operable to receive the joint of the wearer during use (note gap in between both sides of  3-1 as shown in Figure 1) (again, note operable to oppose a joint of the wearer when the wearer is putting on the garment –note it is possible to receive (e.g. an ankle joint, knee joint, hip joint, etc.)), (Figure 1, [0017], [0021]-[0030]).
	Regarding Claims 42-44 (first interpretation), Lele discloses the invention as claimed above.  Further Lele discloses:
	(claim 42), wherein the flocking material (via 3-1) includes a first group of line segments (note diagram above, highlighted) and a second group of line segments (note diagram above, unhighlighted);
	(claim 43), wherein the first group of line segments includes a plurality of individual first line segments (note diagram above, highlighted) and the second group of line segments includes a plurality of individual second line segments (note diagram above, unhighlighted);
	(claim 44), wherein individual first line segments of the plurality of individual first line segments include a substantially U-shape (note diagram below, highlighted) and individual second line segments of the plurality of individual second line segments include a substantially U-shape (note diagram below, unhighlighted);
	(claim 45), wherein individual first line segments of the plurality of individual first line segments (note diagram above, highlighted) oppose individual second line segments of the plurality of individual second line segments (note diagram above, unhighlighted) to define the gap (see diagram above);
	(claim 47), wherein individual first line segments of the plurality of individual first line segments are concentric with one another (note diagram above, highlighted) and individual second line segments of the plurality of individual second line segments are concentric with one another (note diagram above, unhighlighted);
	(claim 48), wherein individual first line segments of the plurality of individual first line segments are concentric (note diagram above, highlighted) with individual second line segments of the plurality of individual second line segments (note diagram above, unhighlighted); 
	(claim 49), wherein the flocking material [0025] surrounds at least one of the first opening and the second opening (see Figure 1) (via torso or leg opening(s), note that 3-1 surrounds a portion thereof).

	Regarding Claims 42-43 and 46 (second interpretation), Lele discloses the invention as claimed above.  Further Lele discloses:
	(claim 42), wherein the flocking material (via 3-1) includes a first group of line segments (note diagram below) and a second group of line segments (note diagram below);
	(claim 43), wherein the first group of line segments includes a plurality of individual first line segments (note diagram below) and the second group of line segments includes a plurality of individual second line segments (note diagram below);
	(claim 46), wherein an innermost one of the plurality of individual first line segments (note diagram below) contacts an innermost one of the plurality of individual second line segments to define and surround the gap (see Figure 1 and note diagram below);
	at least two of the plurality of individual first line segments are parallel to one another and at least two of the plurality of individual second line segments are parallel to one another (see Figure 1 and note diagram below); and 
	individual first line segments of the plurality of individual first line segments are spaced apart from one another along a length of the individual first line segments and individual second line segments of the plurality of individual second line segments are spaced apart from one another along a length of the individual second line segments (see Figure 1 and note diagram below).

    PNG
    media_image2.png
    658
    745
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-32, 34, 36-37, 42-43, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hays (US PG Pub 2015/0038052) in view of Baron et al. (USPN 7,581,258) (hereinafter “Baron”).
	Regarding Claims 31-32, 34, 36-37, 42-43, and 45, Hays discloses the invention as substantially claimed above.  However, Hays does not disclose (claim 31) wherein the flocking material includes a first group of line segments and a second group of line segments, (claim 32) wherein the first group of line segments includes a plurality of individual first line segments and the second group of line segments includes a plurality of individual second line segments, (claim 34) wherein individual first line segments of the plurality of individual first line segments oppose individual second line segments of the plurality of individual second line segments to define the gap, (claim 36) wherein at least two of the plurality of individual first line segments are parallel to one another and at least two of the plurality of individual second line segments are parallel to one another, (claim 37) wherein individual first line segments of the plurality of individual first line segments are spaced apart from one another along a length of the individual first line segments and individual second line segments of the plurality of individual second line segments are spaced apart from one another along a length of the individual second line segments, (claim 42) wherein the flocking material includes a first group of line segments and a second group of line segments, (claim 43) wherein the first group of line segments includes a plurality of individual first line segments and the second group of line segments includes a plurality of individual second line segments, and (claim 45) wherein individual first line segments of the plurality of individual first line segments oppose individual second line segments of the plurality of individual second line segments to define the gap.
	However, Baron teaches of applying a flocking material (22) to an article of clothing (21) such that: 
	(claim 31) wherein the flocking material (22) includes a first group of line segments and a second group of line segments, (Col. 3, lines 49-67, Col. 5, lines 18-31, particularly note Figures 5A-5B-note that these lines of 22 are ongoing on the garment and would therefore create groups of line segments (e.g. a first group and a second group));
	(claim 32) wherein the first group of line segments includes a plurality of individual first line segments and the second group of line segments includes a plurality of individual second line segments (Col. 5, lines 18-31, particularly note Figures 5A-5B-note that these lines of 22 are ongoing on the garment and would therefore create groups of line segments (e.g. a plurality of lines in a first group and a plurality of lines in a second group),
	(claim 34, Hays/Baron) wherein individual first line segments (as modified by Baron) of the plurality of individual first line segments (3) oppose individual second line segments (as modified by Baron) of the plurality of individual second line segments (4) to define the gap (via 2),
	(claim 36) wherein at least two of the plurality of individual first line segments are parallel to one another and at least two of the plurality of individual second line segments are parallel to one another (Col. 5, lines 18-31, particularly note Figures 5A-5B-note that these lines of 22 are ongoing on the garment and would therefore create groups of line segments (e.g. a first group and a second group-note that each line is a parallel to another line, therefore, creating groups of first & second line segments which can be parallel to each other)),
	 (claim 37) wherein individual first line segments of the plurality of individual first line segments are spaced apart from one another along a length of the individual first line segments and individual second line segments of the plurality of individual second line segments are spaced apart from one another along a length of the individual second line segments (Col. 5, lines 18-31, particularly note Figures 5A-5B-note that these lines of 22 are ongoing on the garment and would therefore create groups of line segments (e.g. a first group and a second group-note that each line is a parallel to another line, therefore, creating groups of first & second line segments which can be parallel an spaced apart from & to each other)),
	 (claim 42) wherein the flocking material includes a first group of line segments and a second group of line segments (Col. 3, lines 49-67, Col. 5, lines 18-31, particularly note Figures 5A-5B-note that these lines of 22 are ongoing on the garment and would therefore create groups of line segments (e.g. a first group and a second group)), 
	(claim 43) wherein the first group of line segments includes a plurality of individual first line segments and the second group of line segments includes a plurality of individual second line segments (Col. 5, lines 18-31, particularly note Figures 5A-5B-note that these lines of 22 are ongoing on the garment and would therefore create groups of line segments (e.g. a plurality of lines in a first group and a plurality of lines in a second group), and 
	(claim 45, Hays/Baron) wherein individual first line segments (as modified by Baron) of the plurality of individual first line segments (3) oppose individual second line segments (as modified by Baron) of the plurality of individual second line segments (4) to define the gap (via 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the article of clothing of Hays (claim 31) wherein the flocking material includes a first group of line segments and a second group of line segments, (claim 32) wherein the first group of line segments includes a plurality of individual first line segments and the second group of line segments includes a plurality of individual second line segments, (claim 34) wherein individual first line segments of the plurality of individual first line segments oppose individual second line segments of the plurality of individual second line segments to define the gap, (claim 36) wherein at least two of the plurality of individual first line segments are parallel to one another and at least two of the plurality of individual second line segments are parallel to one another, (claim 37) wherein individual first line segments of the plurality of individual first line segments are spaced apart from one another along a length of the individual first line segments and individual second line segments of the plurality of individual second line segments are spaced apart from one another along a length of the individual second line segments, (claim 42) wherein the flocking material includes a first group of line segments and a second group of line segments, (claim 43) wherein the first group of line segments includes a plurality of individual first line segments and the second group of line segments includes a plurality of individual second line segments, and (claim 45) wherein individual first line segments of the plurality of individual first line segments oppose individual second line segments of the plurality of individual second line segments to define the gap as taught by Baron in order to create multiple areas of flocking material on an interior surface to enhance the performance and comfort of the wearer and for creating spaces in between the flocked material for movement of air, thereby promoting removal of perspiration, (Col. 3, lines 49-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732